Barnard, P. J.:
'' The plaintiff- brought an action for libel against Pangborn and Hilton and recovered a judgment for $1,000. There were three separate publications of libelous matter set forth in the complaint. Pangborn was one of the editors or publishers of the newspaper in which the libels appeared, and Hilton was averred to have procured the article to be published. The charges substantially in each case was that plaintiff had sold coal by short weight. Whilo *541that action was pending and undetermined, the plaintiff brought an action for libel against Pangborn, Dunning and Dear, who were the owners and publishers of the newspaper in which the articles appeared. The complaint in this action set forth as causes of action two additional publications to those set forth in the action, Wood against Pangborn and Hilton.
While the action of Woods agáinst Pangborn and Hilton was pending upon appeal, the second action of Woods against Pang-born and Dear was tried, and a verdict rendered in favor of plaintiff for $4,000. While this action was pending, the first judgment was paid by Hilton. The court at Special Term set aside the $4,000 judgment, for the reason that there could be but one satisfaction for one libel. While this principle is true, and while it is also true that all the articles in both actions substantially charged selling coal by short weight, yet a satisfaction for the three first publications did not satisfy the wrong done by the two last, although the charge was the same.
A payment for one libel does not give the right to publish the same libel again ; every publication is a new offense. The order, therefore, so far as it holds the first payment to be a satisfaction in full for the second libel, is erroneous. It does not follow that the judgment should stand. The plaintiff has been compensated for three of the causes of action, which he claims to recover upon in this action. It is not just that he should be paid again for those. The jury have not assessed the damages separately, but have rendered a general verdict on all the causes of action. This judgment should be set aside, and a new trial granted.
The plaintiff should withdraw the three causes of action which were common to both actions.
Costs of Circuit and upon appeal to abide event. Pleadings, except as to the three withdrawn charges, to stand. Verdict and judgment to be held for naught. No costs on this appeal. The order appealed from should be modified accordingly.
Dykman, J., concurred.
Present — Barnard, P. J.,-Gilbert and Dykman, JJ.
Order modified in accordance with opinion of Barnard, P. J.